American Funds Money Market Fund 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email cry@capgroup.com Courtney R. Taylor Secretary December 6, 2010 Document Control Division of Investment Management U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: American Funds Money Market Fund File Nos. 333-157162 and 811-22277 Dear Sir or Madam: Pursuant to Reg.230.497(j) under the Securities Act of 1933 (the “Act”), I hereby certify that no changes have been made to the forms of Prospectuses and Statement of Additional Information since the electronic filing on November 30, 2010 of the Registrant’s Post-Effective Amendment No. 3 under the Act and Amendment No. 5 under the Investment Company Act of 1940. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor
